Exhibit 99.1 TPG RE Finance Trust, Inc. Announces Results for the Quarter Ended June30, 2017 New York, NY, August 24, 2017 /BusinessWire/ TPG RE Finance Trust, Inc. (NYSE:TRTX) announced operating results for the quarter ended June 30, 2017. SECOND QUARTER 2017 Produced GAAP Net Income and Core Earnings of $25.3 million, or $0.64 per diluted common share, based on a pre-IPO weighted average share count of 39.5 million shares Increased Net Interest Income to $32.1 million, up $8.8 million, or 37.6% from the three months ended June 30, 2016 Closed $332 million of total loan commitments, lifting first half total loan originations to $676 million Owned a performing $2.7 billion high quality mortgage loan portfolio, consisting primarily of floating rate, first mortgage loans, with a weighted average LTV of 60.2% SUBSEQUENT EVENTS Completed initial public offering of 11.65 million shares of common stock, including 0.65 million shares issued pursuant to the underwriters’ greenshoe option, at a public offering price of $20.00 per share generating net proceeds of approximately $212 million Distributed a common stock dividend of 9.5 million shares to pre-IPO stockholders, simultaneous with the completion of the initial public offering Closed four first mortgage loans totaling $447.6 million with a weighted average credit spread of LIBOR plus 4.2% and a weighted average LTV of 59.6%. Year-to-date loan closings now total $1.12 billion with an additional $298.9 million under executed term sheets Executed four term sheets for first mortgage loans totaling $298.9 million Upsized credit facilities with Morgan Stanley and JP Morgan Chase by an aggregate $353.5 million Evaluating an existing first mortgage loan pipeline of $3.0 billion Greta Guggenheim, Chief Executive Officer of TPG RE Finance Trust, stated: “We maintained our strong origination pace in the second quarter, closing $332 million of quality first mortgage loans. We did so while simultaneously working toward our July IPO, which is a testament to the strength of our team and the quality of our loan pipeline. With the IPO successfully concluded, we are entirely focused on loan originations and further reducing our cost of funds. With an enlarged and strengthened capital base we expect to make deeper inroads in the large-loan commercial mortgage market nationally. We are pleased with our originations pace and are rigorously evaluating a $3.0 billion loan pipeline for more quality originations. In this environment, we expect our concentration on property-specific dynamics and our strict adherence to rigorous credit standards will continue to deliver attractive risk-adjusted returns to our shareholders.” FINANCIAL RESULTS During the quarter ended June 30, 2017, GAAP Net Income increased to $25.3 million, or $0.64 per diluted common share, compared to $17.1 million, or $0.52 per diluted common share, during the same period in the prior year. The increase was primarily a result of $9.0 million of mortgage loan discount amortization, exit fees received, and minimum multiple payments related to loan repayments during the quarter ended June 30, 2017. This increase was partially offset by an increase in Management Fees and Incentive Management Fees of $1.2 million. Core Earnings, during the quarter ended June 30, 2017, increased to $25.3 million, or $0.64 per diluted common share, compared to $23.5 million, or $0.60 per diluted common share, during the quarter ended March 31, 2017. This increase was primarily a result of a $1.6 million minimum multiple payment related to a mortgage loan repayment received during the current quarter. 1 INVESTMENT TRANSACTIONS During the quarter ended June 30, 2017, the following loan and CMBS investments were executed: • Originated three first mortgage loans with an aggregate commitment amount of $332.4 million, an initial funding amount of $283.1 million and a deferred funding commitment of $49.3 million. All were bridge or transitional loans. These loans have a weighted average credit spread of LIBOR plus 3.9%, a weighted average term to extended maturity of 4.2 years, and a weighted average loan-to-value (“LTV”) of 66.8%. • Acquired four CMBS investments for short-term investment purposes, which had a credit rating of AAA or were backed by the full faith and credit of the U.S. Treasury, with an aggregate face amount of $60 million and a weighted average yield to final maturity of 2.4%. During the quarter ended June 30, 2017, the following principal repayments were received: • Ten first mortgage loans totaling $762.7 million were repaid in full. The weighted average credit spread of these loans, based on unpaid principal balance at the time of repayment, was LIBOR plus 5.3%. The net proceeds received from the loan repayments were utilized to retire $359.1 million of borrowings under the Company’s CLO and $184.3 million of borrowings related to our existing secured revolving repurchase facilities. Additionally, partial loan repayments of $39.7 million related to 13 loans with a weighted average credit spread of LIBOR plus 5.1% were received. • Seven CMBS investments made principal repayments totaling $28 million, consisting of three partial repayments totaling $0.1 million and four full repayments of $27.9 million. The net proceeds from these repayments retired $19.2 million of borrowings under our existing secured revolving repurchase facilities. Since June 30, 2017, and through August 23, 2017, the Company has closed $447.6 million of first mortgage loans with a weighted average credit spread of LIBOR plus 4.2%, a weighted average term to extended maturity of 5.6 years and a weighted average LTV of 59.6%. Year-to-date loan originations total $1.12 billion in commitments, pending loan originations subject to executed term sheets total $298.9 million in commitments, and year-to-date loan repayments total $974.5 million of unpaid principal balance. FINANCING ACTIVITIES AND BORROWING CAPACITY During the quarter ended June 30, 2017, the Company increased its borrowing capacity by $500 million by amending two of its existing secured revolving repurchase facilities: 1. On June 8, 2017, the Wells Fargo Bank, National Association, credit facility was increased to a maximum facility amount of $750 million from $500 million. The current extended maturity of this credit facility is May 2021. 2. On June 12, 2017, the Goldman Sachs Bank USA, credit facility was increased to a maximum facility amount of $750 million from $500 million. The current extended maturity of this credit facility is August 2019. As of June 30, 2017, the Company had cash and cash equivalents of $200.7 million, $1.5 billion of financing capacity under its current lending arrangements to originate or acquire mortgage loans and CMBS investments, and a weighted average cost of funds of LIBOR plus 2.48%. The Company’s weighted average cost of funds declined 13 basis points compared to the prior quarter as a result of reducing its CLO borrowings and obtaining lower credit spreads on borrowings under its existing secured revolving repurchase facilities. 2 LOAN PORTFOLIO The Company’s $2.7 billion mortgage loan portfolio at June 30, 2017 consisted of high quality, primarily floating rate, first mortgage loans, secured by properties solely within the United States. The loan portfolio has an aggregate unpaid principal balance of $2.2 billion, and approximately $510.3 million of unfunded loan commitments, with a weighted average credit spread of LIBOR plus 5.0% and a weighted average LTV of 60.2%. The loan portfolio consists of 97.2% first mortgage loans, 97.8% of the mortgage loans are floating rate, and the loans are well-diversified by property type, with no property type comprising more than 22% of the loan portfolio (net). The weighted average credit spread for our loan portfolio was LIBOR plus 5.02%, as compared to 5.16% for the prior quarter ended March 31, 2017. No loan impairments or loan loss reserves were recorded as of June 30, 2017. Since inception, the Company has not experienced a credit loss event. INITIAL PUBLIC OFFERING On July 25, 2017, the Company completed an initial public offering of 11 million shares of common stock at a public offering price of $20.00 per share, generating net proceeds of approximately $200 million. On August 22, 2017, the Company issued and sold, and the underwriters purchased under its greenshoe option, 650,000 shares of common stock for net proceeds of approximately $12.2 million. The combined net proceeds of approximately $212.2 million will be utilized to originate or acquire mortgage loans and CMBS investments, and for general corporate purposes. On July 25, 2017, simultaneous with the completion of the initial public offering, the Company distributed a stock dividend of approximately 9.5 million shares to its pre-IPO stockholders. BOARD OF DIRECTORS APPOINTMENTS Upon the listing of the Company’s common stock on the NYSE on July 20, 2017, four independent members were elected to the Company’s Board of Directors: Michael Gillmore; Wendy Silverstein; Bradley Smith; and Gregory White. These directors join three existing members, all of whom are partners at TPG: Avi Banyasz, Chairman; Greta Guggenheim, CEO; and Kelvin Davis. The Board of Directors now consists of four independent and three TPG-affiliated members, all with significant industry-specific knowledge, experience, and proven relationships within the real estate industry. EARNINGS CALL SCHEDULE The Company will commence regular conference calls to review quarterly results of operations beginning with the third quarter, in November 2017. 3 ABOUT TRTX TPG RE Finance Trust, Inc. (NYSE:TRTX) (the “Company” or “TRTX”) is a commercial real estate finance company, operating as a real estate investment trust (“REIT”), that focuses primarily on directly originating, acquiring, and managing commercial mortgage loans and other commercial real estate‐related debt instruments for its balance sheet. The Company is externally managed by TPG RE Finance Trust Management, L.P., an affiliate of TPG Global, LLC (“TPG”), a leading global alternative investment firm with over a 20‐year history and over $73 billion of assets under management. For more information regarding TRTX, visit www.tpgrefinance.com. FORWARD-LOOKING STATEMENTS The information contained in this earnings release contains “forward‐looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These forward‐looking statements are subject to various risks and uncertainties, including, without limitation, statements relating to the performance of the Company’s investments, the Company’s ability to originate loans that are in the pipeline and under evaluation by the Company, and financing needs and arrangements. Forward‐looking statements are generally identifiable by use of forward‐looking terminology such as “may,” “will,” “should,” “potential,” “intend,” “expect,” “endeavor,” “seek,” “anticipate,” “estimate,” “believe,” “could,” “project,” “predict,” “continue” or other similar words or expressions. Forward‐looking statements are based on certain assumptions, discuss future expectations, describe existing or future plans and strategies, contain projections of results of operations, liquidity and/or financial condition or state other forward‐looking information. Statements relating to the Company’s ability to originate loans in the pipeline the Company is evaluating are forward-looking statements, and the Company cannot assure you that TRTX will enter into definitive documents or close any of the loans that the Company is evaluating. The ability of TRTX to predict future events or conditions or their impact or the actual effect of existing or future plans or strategies is inherently uncertain. Although the Company believes that such forward‐looking statements are based on reasonable assumptions, actual results and performance in the future could differ materially from those set forth in or implied by such forward‐looking statements. You are cautioned not to place undue reliance on these forward‐looking statements, which reflect the Company’s views only as of the date of this earnings release. Except as required by law, neither the Company nor any other person assumes responsibility for the accuracy and completeness of the forward‐looking statements appearing in this earnings release. The Company does not undertake any obligation to update any forward-looking statements contained in this earnings release as a result of new information, future events or otherwise. INVESTOR RELATIONS CONTACT (212) 405 8500 IR@tpgrefinance.com MEDIA CONTACT TPG RE Finance Trust Luke Barrett
